Exhibit INVESTORS: MEDIA: Kevin Twomey Karen Rugen 717-731-6540 717-730-7766 or investor@riteaid.com IMMEDIATE RELEASE RITE AID ANNOUNCES FIRST QUARTER RESULTS · First Quarter Revenues Increase by 49 Percent to $6.61 Billion · Reports First Quarter Net Loss of $.20 Per Diluted Share Compared to Net Income of $ .04 Per Diluted Share in Prior Year First Quarter · Reports First Quarter Adjusted EBITDA of$236.4 Million Compared to Adjusted EBITDA of $192.8 Million in Prior Year First Quarter · Confirms Fiscal2009 Guidance CAMP HILL, PA (June 26, 2008)—Rite Aid Corporation (NYSE: RAD) today announced financial results for its first quarter ended May 31, 2008. Other than same-store comparisons, results for the first quarter reflect the acquisition of the Brooks Eckerd stores and distribution centers acquired June 4, 2007. Revenues for the 13-week first quarter were $6.61 billion versus revenues of $4.43 billion in the prior year first quarter. Revenues increased 49.3 percent, primarily as a result of the acquisition of the Brooks Eckerd stores. Same store sales for the 13-week first quarter increased 1.5 percent over the prior year 13-week period, consisting of a 1.4 percent pharmacy same store sales increase, which included an approximate 366 basis point negative impact from new generic introductions, and a 1.7 percent increase in front-end same store sales.
